 



EXHIBIT 10.10

     
(ABITIDI CONSOLIDATED) [g12243kg1224301.gif]
  Abitibi-Consolidated Inc.
1155 Metcalfe Street, Suite 800
Montréal, Québec, Canada H3B 5H2
Tel. 514-875-2160 Fax. 514-875-6284
 
   
 
  Postal address:
Post Office Box 69
Montréal, Québec, Canada H3C 2R5

Mr. John Weaver
Dear John:
          Re: Severance Entitlements
          The purpose of this letter is to set out your entitlements in the
event that your employment is terminated without Just Cause in a circumstance
other than a circumstance involving a “Change of Control” of
Abitibi-Consolidated Inc. (“ACI”).
          If your employment is terminated without “Just Cause” or for “Good
Reason” following a Change of Control, your entitlement to severance payments
and other benefits will be covered by the terms of the Severance Compensation
Agreement dated September 26, 1995 between you and Abitibi-Price Inc. as amended
by the Severance Compensation Agreement dated May 30, 1997 (the “Change of
Control Arrangements”). For greater certainty, unless otherwise specified in
this letter, all defined terms will have the meaning ascribed to them in the
Change of Control Arrangements.
          If your employment is terminated without Just Cause in a circumstance
other than a circumstance involving a Change of Control of ACI, you will be
entitled to:

  •   your accrued and unused vacation entitlement;     •   your accrued and
unpaid salary and bonus remuneration;     •   a cash amount equal to three times
your annual compensation. For purposes of this agreement, “annual compensation”
shall mean the annual base salary payable to you at the end of the month
immediately preceding the month in which your employment is terminated plus the
average annual bonus paid to you in the two year period immediately prior to the
calendar year in which your employment was terminated;     •   your coverage
under all of the Company benefit plans, except for the long- term disability
plan, will cease on the earlier of three years following the date that your
employment was terminated or the date that you accept comparable employment.
Your coverage under the ACI long-term disability plan will cease 8 weeks after
the date that your employment is terminated.     •   three years additional
credited service in the ACI pension plan;

 



--------------------------------------------------------------------------------



 



-2-

  •   continued use of the automobile provided to you by ACI for three years
following the date of your termination. You will be responsible for its
maintenance and operating costs and ACI will continue to insure the automobile;
    •   all of your options will vest and they will continue to be exercisable
as if you continued to be employed by the Company;     •   your entitlements
pursuant to the terms of the ACI Deferred Share Unit and Performance Share Unit
Plans will be determined in accordance with the terms of those plans; and     •
  You will be permitted to elect to relocate to the United States. If you so
elect, all costs and expenses that you incur will be subject to the terms of the
ACI relocation policy attached as Schedule “A” hereto.

          Except as provided above, where your employment has been terminated by
you or terminated by the Corporation for any reason, you will not be entitled,
except to the extent required under any mandatory employment standard under
applicable employment legislation, to receive any payment as termination pay,
severance pay, pay in lieu of notice, or as damages. Except as to any
entitlement as provided above, you hereby waive any claim you may have against
ACI for or in respect of termination pay, severance pay, or on account of loss
of office or employment or notice in lieu thereof or damages in lieu thereof.
Payments to you upon termination in accordance with this agreement by ACI will
be deemed to include and to satisfy entitlement to termination pay, vacation pay
and severance pay pursuant to the applicable employment legislation to the
extent of those payments. Receipt by you of payments in accordance with this
agreement will be deemed to constitute a full and final release and discharge by
you of ACI, and all of its directors, officers and agents (for each of whom ACI
contracts as a trustee) from all claims in respect of your hiring by, employment
with and termination of employment with ACI. For greater certainty, you will,
subject to the terms of all applicable corporate law, continue to be indemnified
by ACI for actions that you undertook in your capacity as an executive of ACI.
          In addition, you agree as follows:

  •   For a period of three years after your termination in the circumstance
described above, you shall not, without the prior written consent of ACI,
directly or indirectly, be an owner, consultant, employee, officer, director,
advisor, partner, venturer, or agent of, or render or provide any services to
any corporation, trust, firm or partnership which competes in any way, whether
directly or indirectly, with the business of ACI in Canada or the United States.
    •   Notwithstanding the foregoing, nothing herein shall prevent you from
owning not more than 5% of the issued shares of a corporation, the shares of
which are listed on a recognized stock exchange or traded in the
over-the-counter

 



--------------------------------------------------------------------------------



 



-3-

      market in Canada or the United States, which carries on a business which
is the same as or substantially similar to or which competes with or would
compete with the business of ACI or any of its Subsidiaries.     •   You shall
not for a period of 3 years following your termination, directly or indirectly,
contact or solicit any designated customers of ACI or any of its subsidiaries
for the purpose of selling to the designated customers any products or services
which are the same as or substantially similar to, or in any way competitive
with, the products or services sold by ACI or any of its subsidiaries at the end
of your employment period. For the purpose of this section, a designated
customer means a person who was a customer of ACI or of any of its subsidiaries
during some part of your employment period.     •   You agree that for a period
of three years following the date that your employment is terminated, you will
not, directly or indirectly, employ or retain as an independent contractor any
employee of ACI or any of its subsidiaries or induce or solicit, or attempt to
induce, any such person to leave his/her employment.     •   You shall not at
any time, directly or indirectly, use or disclose to any person any confidential
information provided, however, that nothing in this section shall preclude you
from disclosing or using confidential information if:

  (a)   the confidential information is available to the public or in the public
domain at the time of such disclosure or use, without breach of this Agreement;
or     (b)   disclosure of the confidential information is required to be made
by any law, regulation, governmental authority or court.

  •   You acknowledge and agree that the obligations under this section are to
remain in effect in perpetuity and shall exist and continue in full force and
effect notwithstanding any breach or repudiation, or alleged breach or
repudiation, of this Agreement by ACI.     •   You agree that for purposes of
this Agreement, confidential information shall mean: (i) all intellectual
property (including trade secrets); (ii) all information relating to ACI’s
business policies, strategies, operations, finances, marketing plans or business
opportunities; mergers and acquisitions, (iii) the identity of ACI’s customers
that became known to you during your employment, including, without limitation,
any customer lists or any information about the business of ACI’s customers; and
(iv) the identity of ACI’s suppliers that became known to you during your
employment.     •   You acknowledge that a breach or threatened breach by you of
the provisions set out above will result in ACI and its shareholders suffering
irreparable

 



--------------------------------------------------------------------------------



 



-4-

      harm which is not capable of being calculated and which cannot be fully or
adequately compensated by the recovery of damages alone. Accordingly, you agree
that ACI shall be entitled to interim and permanent injunctive relief, specific
performance and other equitable remedies, in addition to any other relief to
which ACI may become entitled.     •   You agree not to disclose the terms of
this Agreement to anyone other than your spouse, your financial advisor or your
solicitor.

          All amounts payable to you hereunder are subject to all applicable
deductions and withholdings. If you wish to receive the amounts set out above in
a more tax effective manner, ACI will comply with any lawful direction that you
may give concerning the payments.
          You acknowledge that you have had an opportunity to read and consider
this Agreement and to obtain such independent legal or other advice concerning
the interpretation and effect of this Agreement as you considered advisable.
          This Agreement will be governed by the laws of the Province of Quebec
and the federal laws of Canada applicable therein.
          The parties hereto acknowledge that they have expressly requested and
are satisfied that this Agreement and all related documents be drawn up in the
English language. Les parties aux présentes reconnaissent avoir expressément
requis que la présente entente et les documents qui y sont relatifs soient
rédigés en anglais.
          Please indicate your acceptance of and your agreement to the terms of
this letter by signing as appropriate and returning to us a copy of this letter.

            Yours truly,

ABITIBI-CONSOLIDATED INC.
      Per:  /s/ (name unrecognizable)         DIRECTOR           

          IN WITNESS WHEREOF I have hereunto set my hand and seal this 25th day
of September, 2000.

             
SIGNED, SEALED AND DELIVERED
in the presence of:
  )
)        
/s/ Jacques Vachon
 
WITNESS SIGNATURE
  )
)
  /s/ John Weaver
 
John Weaver  l/s
 
           
Jacques Vachon
 
PRINT NAME OF WITNESS
  )
)
       
 
           
4325 Montrose, Westmount
 
ADDRESS OF WITNESS
  )
)
       

 